Citation Nr: 1428541	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  08-24 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1.  Entitlement to an evaluation in excess of 10 percent for status post fracture of the mandible with temporomandibular joint dysfunction prior to May 10, 2006.  

2.  Entitlement to an evaluation in excess of 30 percent for status post fracture of the mandible with temporomandibular joint dysfunction from May 10, 2006 to October 7, 2010.  

3.  Entitlement to an evaluation in excess of 40 percent for status post fracture of the mandible with temporomandibular joint dysfunction on and after October 8, 2010.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Spouse

ATTORNEY FOR THE BOARD

W. Spruill, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to January 1977.  This matter comes properly before the Board of Veteran's Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).  

The issue of entitlement to a compensable rating for status post fracture of the mandible with temporomandibular joint dysfunction on an extraschedular basis is remanded to the RO via the Appeals Management Center in Washington, DC.  


FINDINGS OF FACT

1.  Prior to May 10, 2006, the Veteran's temporomandibular joint syndrome was manifested by maximum jaw opening up to 40 millimeters (mm) without pain, and 46 mm with pain.  Lateral excursive movements were 6 to 7 mm to the left and 0 to 1 mm on the right.  

2.  From May 10, 2006 to October 7, 2010, the Veteran's temporomandibular joint syndrome was manifested by maximum jaw opening from 20 to 30 mm, left lateral excursion at 0 mm, and right lateral excursion at 6 mm.  

3.  On and after October 8, 2010, the Veteran's temporomandibular joint syndrome was manifested by an inter-incisal range of motion from 0 to 30 mm, right lateral excursion range of motion from 0 to 5-7 mm, and left lateral excursion range of motion from 0 to 0, with no movement on the left.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for status post fracture of the mandible with temporomandibular joint dysfunction prior to May 10, 2006 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.150, Diagnostic Code 9905 (2013).    

2.  The criteria for an evaluation in excess of 30 percent for status post fracture of the mandible with temporomandibular joint dysfunction from May 10, 2006 to October 7, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.150, Diagnostic Code 9905 (2013).      

3.  The criteria for an evaluation in excess of 40 percent for status post fracture of the mandible with temporomandibular joint dysfunction on and after October 8, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.150, Diagnostic Code 9905 (2013).      


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's May 2006, May 2008, and May 2012 letters to the Veteran satisfied the duty to notify provisions relating to the Veteran's claim at issue herein.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as identified private and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was also provided with VA examinations in conjunction with the claim on appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The Veteran's claim was previously before the Board in April 2012 and remanded in pertinent part for the RO to readjudicate the Veteran's claim addressing whether the Veteran's claim should be referred to the Chief Benefits Director or the Director of VA Compensation and Pension Service for assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  Given the lack of evidence showing an unusual or exceptional disability not contemplated by the rating schedule, the RO determined that a referral to the Director, Compensation and Pension Service was not warranted.  In this regard, the Board finds that there has been substantial compliance with its April 2012 remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As such, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). 

II.  Increased Rating Claim

In this case, the Veteran is seeking an increased evaluation for his 
service-connected status post fracture of the mandible with temporomandibular joint dysfunction.  Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2013).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).

Service connection for status post fracture of the mandible with temporomandibular joint dysfunction (TMJ) was granted by a May 1994 rating decision, and a noncompensable evaluation was assigned under the provisions of 38 C.F.R. § 4.150, Diagnostic Code 9905, effective November 17, 1993.  See 38 C.F.R. § 4.150, 
Diagnostic Code 9905 (2013).  In September 2005, the Veteran filed an increased rating claim for his service-connected status post fracture of the mandible with TMJ.  By a December 2005 rating decision, the RO granted a 10 percent evaluation for the Veteran's service-connected TMJ, effective September 8, 2005.  By a September 2006 rating decision, the RO granted a 30 percent evaluation for the Veteran's service-connected TMJ, effective May 10, 2006.  By an October 2011 rating decision, the RO granted a 40 percent evaluation for the Veteran's service-connected TMJ, effective October 8, 2010.  

Under Diagnostic Code 9905, a 10 percent rating is warranted when the range of lateral excursion is limited from 0 to 4 mm. or the inter-incisal range is limited from 31 to 40 mm.; a 20 percent rating is applicable when the inter-incisal range is limited from 21 to 30 mm.; a 30 percent rating is for contemplation when the 
inter-incisal range is limited from 11 to 20 mm.; and a maximum 40 percent rating is assigned when the range is limited from 0 to 10 mm.  38 C.F.R. § 4.150, Diagnostic Code 9905.  Ratings for limitation of inter-incisal range of motion are not to be combined with ratings for lateral excursion.    

Prior to May 10, 2006

Prior to May 10, 2006, the Veteran's TMJ was assigned a 10 percent evaluation under 38 C.F.R. § 4.150, Diagnostic Code 9905.  As previously noted, under Diagnostic Code 9905, a 10 percent rating is assigned when the range of lateral excursion is limited from 0 to 4 millimeters or the inter-incisal range is limited from 31 to 40 mm.  38 C.F.R. § 4.150, Diagnostic Code 9905.

In December 2005, the Veteran underwent a VA dental examination.  The report notes his complaints of pain in his jaws after eating hard or resistive food.  The Veteran noted that he avoided apples, nuts, chewy meats and similar foods.  The Veteran indicated that he experienced jaw aches and pain up the side of his face.  He also reported occasional jaw locking.  Upon physical examination, the examiner noted that the Veteran's jaw opening was to 40 mm without pain, and 46 mm with pain.  Lateral excursive movements were 6 to 7 mm to the left and 0 to 1 mm on the right.  The examiner stated that the Veteran could not move his jaw side-to-side with ease.  Further, the examiner noted that the temporomandibular joint was tender to palpation.  Radiographic findings included an excellent apparent healing from the fracture, a wire ligature that was in place, and a radiolucent shadow suggestive of an additional fracture in the left number 17 area.  The examiner noted that the "shadow" gave the impression of a possible fracture, but bone continuity appeared to be intact.  The examiner diagnosed mild to moderate TMJ that especially affected the right joint.  The examiner further stated that the Veteran had probable gastric irritations due in part by his poor ability to masticate.   

After reviewing the pertinent evidence of record, the Board concludes that an evaluation in excess of 10 percent is not warranted for the Veteran's TMJ prior to May 10, 2006.  The Veteran's TMJ was manifested by maximum jaw opening up to 40 mm without pain, and 46 mm with pain.  Further, lateral excursive movements were 6 to 7 mm to the left and 0 to 1 mm on the right.  An evaluation greater than 10 percent is not warranted for the Veteran's TMJ, as the evidence does not reflect that inter-incisal range of the temporomandibular articulation was limited from 21 to 30 mm.  

Consideration has been given to whether an evaluation greater than 10 percent is warranted under other potentially applicable diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1995).  However, there is no evidence of loss of the mandible, nonunion of the mandible, loss of whole or part of the ramus, loss of one or both sides of the condyloid process, loss of half or more of the hard palate, loss of teeth due to loss of substance of body of maxilla or mandible without loss of continuity, loss of the maxilla, or malunion or nonunion of the maxilla.  38 C.F.R. § 4.150, Diagnostic Codes 9901, 9902, 9903, 9906, 9908, 9911, 9913, 9914, 9915, 9916 (2013).  Accordingly, an evaluation in excess of 10 percent for the Veteran's TMJ is not warranted under these diagnostic codes, prior to May 10, 2006.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim for a rating in excess of 10 percent for the Veteran's TMJ prior to May 10, 2006, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

From May 10, 2006 to October 7, 2010

On and after May 10, 2006, the Veteran's TMJ was assigned a 30 percent evaluation under 38 C.F.R. § 4.150, Diagnostic Code 9905.  As previously noted, under Diagnostic Code 9905, a 30 percent rating is assigned when the inter-incisal range is limited from 11 to 22 mm.  38 C.F.R. § 4.150, Diagnostic Code 9905.  In May 2006, the Veteran submitted a statement in support of his claim that he was entitled to a higher rating due to his jaw injury and associated pain that he has experienced since service.  

In August 2006, the Veteran underwent a VA dental examination.  The examiner noted that the Veteran was injured during a basketball game in 1975, causing a fracture of the left mandible.  A mandibular left molar (tooth #18) was split and was in line of the fracture.  Tooth #18 and adjacent bone fragments were removed during the open jaw reduction.  The jaws were wired together for three months to allow healing.  The examiner further noted that the Veteran had difficulty chewing since bridges were inserted and his remaining upper teeth were replaced with a maxillary partial denture and he chewed mainly with the anterior teeth.  In the late 1980s, his jaw would lock open occasionally with associated minimal pain.  The examiner noted that the problem worsened since 2003, with the jaw currently locking open twice per month.  

Physical examination revealed that the jaw opened comfortably without deviation.  The bite was consistent and did not slide when the Veteran clenched.  Palpation of the temporomandibular joints showed tenderness at the right TMJ.  Additionally, the examiner noted that there was tenderness at the right TMJ when he clenched.  Chewing on the right side was comfortable, while chewing on the left side or in the anterior produced pain at the right TMJ.  Maximum jaw opening was 20 mm.  Left lateral excursion was 0 mm, and right lateral excursion was 6 mm.  A radiology report revealed wire suture remained at site of the left mandibular fracture.  Finally, the examiner noted that the right TMJ continued to deteriorate.  

In May 2007, the Veteran underwent a VA dental examination.  The examiner noted that the Veteran's jaw function was "certainly" impaired secondary to his in-service fracture.  The Veteran was unable to chew normally due to loss of motion.  The examiner noted that any food requiring mastication would be a challenge for him.  Upon physical examination, the Veteran's interincisal range of motion was 30 mm.  Right lateral motion was 6 mm and the Veteran was unable to go to the left at all.  The examiner noted that the Veteran's ranges of motion had not changed much since the last examination in the prior year.        

In November 2009, the Veteran testified at a hearing before the Board that his service-connected jaw disorder caused constant headaches, pain, grinding, numbness, anxiety, and difficulty chewing.  Further, he reported that his jaw occasionally locked open as well as closed.  The Veteran also testified that following his injury in-service, his dentist pulled out his entire jawbone and wired the jaw together because it was fractured.    

After reviewing the pertinent evidence of record, the Board concludes that an evaluation greater than 30 percent is not warranted for the Veteran's TMJ on and after May 10, 2006.  The evidence of record reflects that during a VA examination in August 2006, the Veteran's TMJ was manifested by maximum jaw opening from 20 to 30 mm, left lateral excursion at 0 mm, and right lateral excursion at 6 mm.  Palpation of the temporomandibular joints showed tenderness, particularly on the right side.  Moreover, the May 2007 VA examiner noted that the Veteran's ranges of motion had not changed much since the last examination in the prior year.  As there is no evidence of record that the Veteran's jaw range of motion was limited to 10 mm or less, an evaluation greater than 30 percent is not warranted for the Veteran's TMJ from May 10, 2006 to October 7, 2010.  38 C.F.R. § 4.150, Diagnostic Code 9905.    

Consideration has been given to whether an evaluation greater than 30 percent is warranted under other potentially applicable diagnostic codes.  Schafrath, 1 Vet. App. at 595.  However, evaluations greater than 30 percent are not available under the diagnostic codes for nonunion or malunion of the mandible, loss of less than one-half the substance of the ramus, loss of the condyloid process, loss of the coronoid process, loss of half or more of the hard palate, loss of teeth due to loss of substance of body of maxilla or mandible without loss of continuity loss of less than half of the hard palate, or malunion or nonunion of the maxilla.  38 C.F.R. § 4.150, Diagnostic Codes 9903, 9904, 9907, 9908, 9909, 9911, 9912, 9916.  Accordingly, an evaluation greater than 30 percent for the Veteran's TMJ is not warranted under these diagnostic codes from May 10, 2006 to October 7, 2010.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim for a rating in excess of 30 percent from May 10, 2006 to October 7, 2010, the doctrine is not for application.  Gilbert, 1 Vet. App. at 56.  

On and after October 8, 2010

On and after October 8, 2010, the Veteran's TMJ was assigned a 40 percent evaluation under 38 C.F.R. § 4.150, Diagnostic Code 9905.  As previously noted, under Diagnostic Code 9905, a 40 percent rating is assigned when the inter-incisal range is limited from 0 to 10mm.  38 C.F.R. § 4.150, Diagnostic Code 9905.  

In October 2010, the Veteran underwent a VA dental examination.  The examiner noted that the Veteran had no loss of bone of the maxilla.  It was also noted that there was no malunion or nonunion of the maxilla.  Further, the examiner noted that the Veteran had some bone loss at the angle of the mandible, but the fracture healed on the left side.  There was no nonunion or malunion of the mandible noted and loss of motion at the temporomandibular articulation was noted.  There was a loss of less than one half of ramus without loss of continuity.  Further, the examiner noted that there was tooth loss due to loss of substance of body of maxilla or mandible.  The intercisal range of motion was 0 to 30 mm.  The range of the right lateral excursion was 0 to 5-7 mm and the range of the left lateral excursion was 0 to 0mm, with no movement on the left.  Further, the examiner noted that there was no evidence of osteoradionecrosis or osteomyelitis noted.  It was noted that the Veteran exhibited speech difficulty and was unable to speak clearly enough to be understood at least half of the time, but not at all times.  Additionally, the examiner noted that the Veteran's disorder limited his ability to chew his food thoroughly and digest it properly.  Finally, the examiner noted that the Veteran's disorder would adversely affect his occupational activities as well as his activities of daily living.  Specifically, the examiner noted that the Veteran would exhibit decreased concentration, inappropriate behavior, poor social interactions, speech difficulty, fecal incontinence, pain, and disfigurement, and increased absenteeism from work.  The examiner diagnosed TMJ pain as the result of limited opening of the mouth and trauma to the mouth associated with TMJ pain on the left side.      

In August 2010, the Veteran presented to a VA medical facility with right TMJ pain.  Treatment included the administration of medication, including Gabapentin.  In August 2011, the Veteran presented to a VA medical facility with problems chewing due to his jaw disorder.  

The preponderance of the evidence is against the Veteran's claim for an increased rating for his service-connected status post fracture of the mandible with TMJ on and after October 8, 2010.  The Veteran is already receiving a 40 percent disability rating for this disability.  This is the maximum rating disability assignable for TMJ under the Diagnostic Code.  Moreover, the Veteran's range of motion are specifically addressed by the criteria contemplated by the maximum, 40 percent disability rating.  

Consideration has been given to whether an evaluation greater than 40 percent is warranted under other potentially applicable diagnostic codes.  Schafrath, 1 Vet. App. at 595.  However, evaluations greater than 40 percent are not available under the diagnostic codes for nonunion or malunion of the mandible, loss of less than one-half the substance of the ramus, loss of the condyloid process, loss of the coronoid process, loss of half or more of the hard palate, loss of teeth due to loss of substance of body of maxilla or mandible without loss of continuity loss of less than half of the hard palate, or malunion or nonunion of the maxilla.  38 C.F.R. § 4.150, Diagnostic Codes 9903, 9904, 9907, 9908, 9909, 9911, 9912, 9916.  Accordingly, an evaluation greater than 40 percent for the Veteran's TMJ is not warranted under these diagnostic codes on and after October 8, 2010.

The evidence shows no distinct periods of time during the appeal period, other than the staged ratings assigned, when the Veteran's service-connected status post fracture of the mandible with TMJ disability varied to such an extent that a rating greater or less than the ratings currently assigned would be warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim for disability ratings in excess of those assigned for his status post fracture of the mandible with TMJ disability for the periods of time in question, the doctrine is not for application.  Gilbert, 1 Vet. App. at 56.  


ORDER

An evaluation in excess of 10 percent for status post fracture of the mandible with TMJ prior to May 10, 2006, is denied.  

An evaluation in excess of 30 percent for status post fracture of the mandible with TMJ from May 10, 2006 to October 7, 2010, is denied.  

An evaluation in excess of 40 percent for status post fracture of the mandible with TMJ on and after October 8, 2010, is denied.  



REMAND

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Rating Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate, and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) (when service- connected disability affects employment "in ways not contemplated by the rating schedule[,]" § 3.321(b)(1) is applicable).

In this case, the currently assigned 40 percent evaluation for the Veteran's service-connected status post fracture of the mandible with TMJ is the maximum schedular rating available under the provisions of 38 C.F.R. § 4.150, Diagnostic Code 9905.  However, the available schedular evaluations are inadequate because the criteria does not adequately address the Veteran's symptoms.  Specifically, consideration of limitation of motion under the Rating Schedule does not address the Veteran's symptoms of locking (open and closed), constant headaches, anxiety, pain, gastric irritations, difficulty chewing, grinding, numbness, speech impairment, decreased concentration, inappropriate behavior, poor social interactions, fecal incontinence, disfigurement, and increased absenteeism from work.  

The Board cannot assign an extraschedular rating in the first instance.  38 C.F.R. § 3.321(b).  Referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the assignment of an extraschedular rating is warranted for the Veteran's service-connected status post fracture of the mandible with TMJ.  If it is found that an extraschedular rating is not warranted, then the RO must consider a separating rating for the chronic disorders associated with the Veteran's service-connected status post fracture of the mandible with TMJ.  A remand is necessary to accomplish this task.  

Accordingly, the case is remanded for the following actions:

1. The issue of whether an extraschedular rating for status post fracture of the mandible with TMJ must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service. 

2. If the Under Secretary for Benefits or the Director of the Compensation and Pension Service finds that extraschedular is not warranted, then the RO must consider a separate rating for each chronic disorder associated with the Veteran's status post fracture of the mandible with TMJ.  

3. Thereafter, if the benefit on appeal remains denied, the Veteran and his representative must be provided with a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


